Title: From Thomas Jefferson to Albert Gallatin, 25 December 1802
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin
            Dec. 25. 1802.
          
          The giving Sea letters to vessels is very troublesome, and extremely burthensome to the Post office: at the same time it is totally destitute of utility and contrary to usage. can the merchants shew us a sea letter given by the English government now when they, like us, are at peace with all the world? there is no reason for departing from universal practice, and therefore they may be informed that Sea letters will not be given unless the war breaks out again. health & friendly salutations.
        